Citation Nr: 0405540	
Decision Date: 02/27/04    Archive Date: 03/05/04

DOCKET NO.  95-08 036	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to a compensable rating for residuals of a 
ruptured left eardrum, with history of infection.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The veteran served on active duty from April 1968 to December 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1992 rating decision of a 
Regional Office of the Department of Veterans Affairs, which 
denied the veteran a compensable rating for his service-
connected residuals of a ruptured left eardrum.  He responded 
with a September 1992 Notice of Disagreement, and was sent a 
Statement of the Case by the RO in November 1992.  He then 
filed a November 1992 VA Form 9, perfecting his appeal of 
this issue.  

This appeal was initially presented to the Board in January 
1999, at which time it was remanded for additional 
development.  It has now been returned to the Board.  This 
issue is subsequently REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.  

The veteran also perfected an appeal of the issue of 
entitlement to an increased rating for a service-connected 
psychiatric disability, diagnosed as anxiety reaction.  
However, in a June 2003 rating decision, the RO awarded the 
veteran a total (100 percent) rating, effective from March 
24, 1992, for his psychiatric disability.  The RO having 
awarded the veteran the full benefit sought on appeal, this 
issue is no longer before the Board.  


REMAND

As noted by the veteran's accredited representative in a 
statement dated in October 2003, submitted in lieu of a VA 
Form 646, the veteran, on his November 1992 VA Form 9, 
requested a personal hearing at the RO.  The veteran has yet 
to be afforded his requested hearing, and has not withdrawn 
his hearing request.  Therefore, because the veteran has 
requested a personal hearing, and such a hearing has yet to 
be afforded him, his claim must be remanded for the 
scheduling of such a hearing by the RO.  See 38 C.F.R. 
§ 20.700 et seq.  



Therefore, in light of the above, this appeal is remanded for 
the following development:

The RO should schedule the veteran for a 
personal hearing before a RO hearing 
officer as soon as practicable.  The 
veteran and his representative should 
also be afforded timely notice thereof.  
Thereafter, this appeal should be 
returned to the Board.  

By this action, the Board takes no position regarding the 
ultimate outcome of this appeal.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


